--------------------------------------------------------------------------------

ASSETS TRANSFER AND SHARE ISSUANCE AGREEMENT

This ASSETS TRANSFER AND SHARE ISSUANCE AGREEMENT ("Agreement") is entered into
on this 14th Day of November, 2007 by and among Hanqiao Zheng ("Zheng"),
Shanghai TCH Energy Technology Co. Ltd ("TCH") and China Recycling Energy
Corporation ("CREG"), Zheng, CREG and TCH are collectively referred to as
"Parties".

RECITAL

WHEREAS, Hanqiao Zheng is the owner of two TRT systems ("Invested Assets"),
including all the equipments, components, devices, computer programs,
accessories, and facilities of the said TRT systems. The total value of the
Invested Assets is $ 9,677,420;

WHEREAS, China Recycling Energy Corporation ("CREG") is a corporation duly
incorporated under the laws of State of Nevada;

WHEREAS, Shanghai TCH Energy Technology Co. Ltd ("TCH") is the wholly owned
subsidiary company of CREG, with its place of organization and principal
placement of business in the People’s Republic of China ("PRC");

WHEREAS, Zheng wishes and agrees to assign and transfer all of the the Invested
Assets to CREG as a capital investment and CREG agrees to accept such capital
investment from Zheng upon the terms and conditions of this Agreement;

WHEREAS, upon CREG’s receipt of The Invested Assets from Zheng as capital
investment, CREG wishes to sell and transfer the Invested Assets to TCH and TCH
agrees to accept such sale and transfer upon the terms and conditions of this
Agreement;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants set
forth below, the parties hereby agree as follows:

ARTICLE I

ASSIGMENT OF THE INVESTED ASSETS FROM ZHENG TO CREG

Section 1.1. Assignment of the Invested Assets from Zheng to CREG.

Zheng agrees to assign and transfer all of the Invested Assets to CREG as a
capital investment and CREG agrees to accept such capital investment from Zheng.
Upon assignment and transfer of the Invested Assets from Zheng to CREG, CREG
shall assume and agree to pay or discharge when due all the liabilities and
obligations of Zheng related or attributable to the Invested Assets
(hereinafter, the "Assumed Liabilities").

1 of 8

--------------------------------------------------------------------------------



Section 1.2. Issuance of Shares.

In exchange for Zheng’s assignment and transfer of the Invested Assets to CREG,
CREG shall issue and deliver to Zheng the stock certificates representing
7,867,821 shares of Common Stock of CREG (the "Shares"), $ 0.001 par value per
share, at the price of $ 1.23 per share.

Section 1.3. First Closing (from Zheng to CREG).

The assignment and transfer of the Invested Assets from Zheng to CREG ("First
Closing") shall take place at such other time and place as CREG and Zheng
mutually agree upon, orally or in writing. CREG shall deliver to Zheng either
(i) a certificate or certificates representing the Shares issued or (ii)
instruments of assignment or transfer that shall, in the reasonable opinion of
Zheng be necessary to issue the Shares to Zheng. At the First Closing, Zheng
shall deliver or cause to be delivered to CREG good and sufficient instruments
of transfer transferring to CREG title to all of the Invested Assets and shall
effectively vest in CREG good title to all of the Invested Assets. Zheng shall
deliver or cause to be delivered to CREG all written leases, contracts,
commitments and rights evidencing the Invested Assets and the liabilities
associated with the Invested Assets, with such assignments thereof and consents
to assignments as are necessary to assure CREG of the full benefit of the same.
Zheng shall take all requisite steps to put CREG (or its designee) in actual
possession and operating control of the Invested Assets.

ARTICLE II.

SALE OF THE INVESTED ASSETS FROM CREG TO TCH

Section 2.1. Sale and Transfer of the Invested Assets from CREG to TCH.

Upon the First Closing whereas CREG receives the Invested Assets from Zheng as
capital investment, CREG agrees to sell and transfer all of the Invested Assets
to TCH for a total price of $ 9,677,420. Upon sale and transfer of the Invested
Assets from CREG to TCH, TCH shall assume and agree to pay or discharge when due
all the liabilities and obligations of CREG related or attributable to the
Invested Assets and CREG will cease to assume and pay or discharge when due all
the liabilities and obligations set forth in Section 1.1 of this Agreement.

Section 2.2. Second Closing (from CREG to TCH).

The sale and transfer of the Invested Assets from CREG to TCH ("Second Closing")
shall take place at such other time and place as CREG and TCH mutually agree
upon, orally or in writing and may take place at the same place and time of
First Closing. At the Second Closing, CREG shall deliver or cause to be
delivered to TCH good and sufficient instruments of transfer transferring to TCH
title to all of the Invested Assets and shall effectively vest in TCH good title
to all of the Invested Assets. CREG shall deliver or cause to be delivered to
TCH all written leases, contracts, commitments and rights evidencing the
Invested Assets and the liabilities associated with the Invested Assets, with
such assignments thereof and consents to assignments as are necessary to assure
TCH of the full benefit of the same. CREG shall take all requisite steps to put
TCH (or its designee) in actual possession and operating control of the Invested
Assets.

2 of 8

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Zheng.

Zheng represents and warrants to CREG, as of the date hereof and as of the First
Closing, with respect to himself and the share issuance, that the following
statements are true and correct:

(a)

Zheng has all power and authority to execute, deliver and perform this
Agreement.

(b)

This Agreement is the valid and binding obligation of Zheng, enforceable against
Zheng in accordance with its terms.

(c)

The Common Stock will be acquired for investment for the account of Zheng, and
not as a nominee or agent, and not with a view to the distribution or public
offering thereof. In connection therewith, Zheng confirms that he is neither a
U.S Person, as such term is defined in Rule 902(k) of Regulation S, nor located
within the United States, and that the transaction will be between non-U.S.
Persons, and take place outside of the United States.

(d)

Zheng has not been contacted concerning the acquired Shares or the matters set
forth in this Agreement by means of any advertisement or other general
solicitation.

(e)

Zheng understands that (i) the acquired Shares have not been registered under
either the Securities Act of 1933, as amended or the securities laws of any
state by reason of specific exemptions therefrom and that such securities may be
resold in the United States without registration under the Securities Act only
in certain limited circumstances.

(f)

Zheng has access to information relating to CREG as Zheng deems necessary to
make an informed investment decision in connection with the acquired Shares, and
except as provided in Section 3.2 below, CREG is making no representations and
warranties concerning the acquired Shares or the business of the Company.

(g)

Zheng understands that Regulation S promulgated under the Securities Act, is
available only for offers and sales of securities outside the United States, and
will comply with Regulation S, specifically complying with the restrictions on
re-sale of the securities of Rules 903 (a) and (b)(3) of Regulation S.

(h)

Zheng is also an "accredited investor" as that term is defined in Rule 501(a) of
Regulation D, provided that the sales of securities under this Agreement is an
offshore sale in reliance upon the exemption from securities registration
afforded by the provisions of Regulation S;

3 of 8

--------------------------------------------------------------------------------



(i)

Zheng understands that (i) the Shares have not been and are not being registered
under the Securities Act or any state securities laws, and may not be offered,
sold, pledged or otherwise transferred unless subsequently registered thereunder
or an exemption from such registration is available; (ii) any sale of such
Securities made in reliance on Rule 144 under the Securities Act (or a successor
rule) ("Rule 144") may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of such Securities without
registration under the Securities Act under circumstances in which CREG may be
deemed to be an underwriter (as that term is defined in the Securities Act) may
require compliance with some other exemption under the Securities Act or the
rules and regulations of the SEC thereunder in order for such resale to be
allowed, (iii) CREG is under no obligation to register such Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

(j)

Legends. Zheng acknowledges that the Shares he acquires in exchange for the The
Invested Assets will bear the following restrictive legend:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THE SECURITIES, ACKNOWLEDGES THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL OR STATE LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES PURSUANT TO (I) RULE 144A UNDER THE
SECURITIES ACT TO A PERSON WHO THE COMPANY REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ONE OR MORE QUALIFIED INSTITUTIONAL BUYERS TO WHOM WRITTEN NOTICE IS GIVEN THAT
THE OFFER, SALE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) THE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND ANY APPLICABLE STATE SECURITIES LAWS OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS, AFTER PROVIDING AN
OPINION OF COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY
TO THAT EFFECT.

4 of 8

--------------------------------------------------------------------------------



(k)

Zheng acknowledges that he is aware of his respective obligations under the
Securities Exchange Act of 1934 (the "1934 Act"), including, but not limited to
those filing obligations that are triggered as a result of the consummation of
the sale of the Sale Shares pursuant to Sections 13 and 16 of the 1934 Act,
together with filings required to be made by CREG, under the control of Zheng,
after the consummation of the sale of the Shares.

Section 3.2.Representations and Warranties of CREG.

CREG represents and warrants to Zheng and TCH as of the date hereof and as of
the First Closing and the Second Closing that the following statements are true
and correct:

(a)

CREG is a corporation duly organized and existing in good standing under the
laws of the state of Nevada and has the requisite corporate power to own its
properties and to carry on its business as now being conducted. CREG is duly
qualified as a corporation to do business and is in good standing in every
jurisdiction where the failure so to qualify or be in good standing could
reasonably be expected to have a Material Adverse Effect. "Material Adverse
Effect" means any effect which, individually or in the aggregate with all other
effects, reasonably would be expected to be materially adverse to the business,
operations, properties, financial condition, operating results or prospects of
CREG taken as a whole, or on the transactions contemplated hereby.

(b)

CREG has the requisite corporate power and authority to enter into and perform
under the Agreement and the execution, delivery and performance of the Agreement
by CREG and the consummation by it of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Shares and the sale
and transfer of the The Invested Assets) have been duly authorized by all
necessary corporate action and no further consent or authorization of CREG, its
board of directors, or its stockholders or any other Person is required with
respect to any of the transactions contemplated hereby; this Agreement has been
duly executed and delivered by CREG; and this Agreement constitutes legal, valid
and binding obligations of CREG enforceable against CREG in accordance with
their respective terms, except to the extent that such validity or
enforceability may be subject to or affected by any bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights or remedies of
creditors generally, or by other equitable principles of general application,
and as rights to indemnity and contribution under this Agreement may be limited
by federal or state securities laws. "Person" means any individual, sole
proprietorship, partnership, limited liability company, joint venture, trust,
unincorporated association, corporation, entity or government (whether federal,
state, county, city or otherwise, including, without limitation, any
instrumentality, division, agency or department thereof).

5 of 8

--------------------------------------------------------------------------------



(c)

Except as set forth in (b) of this Section 3.2, the execution, delivery and
performance by CREG, the offer and issuance of the Shares and the sale and
transfer of the Invested Assets require no consent of, action by or in respect
of, or filing with, any Person, governmental body, agency, or official other
than filings that have been made pursuant to applicable state securities laws,
post-sale filings pursuant to applicable state and federal securities laws,
filings with the OTCBB and any consent, action or filing that either
individually or in the aggregate would not have a Material Adverse Effect.

(d)

Except as disclosed in CREG’s SEC Documents filed by it with the SEC, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, or self-regulatory organization or body pending
or, to CREG’s knowledge, threatened against or affecting CREG or any of its
directors or officers in their capacities as such which could reasonably be
expected to have a Material Adverse Effect. There are no facts known to CREG
which, if known by a potential claimant or governmental authority, could
reasonably be expected to give rise to a claim or proceeding which, if asserted
or conducted with results unfavorable to CREG could reasonably be expected to
have a Material Adverse Effect.

(e)

CREG acknowledges and agrees that CREG’s decision to enter into this Agreement
and the transactions contemplated hereby has been based solely on an independent
evaluation by CREG and its representatives.

(f)

Neither CREG nor to CREG’s knowledge any distributor participating on CREG’s
behalf in the transactions contemplated hereby (if any) nor any person acting
for CREG, or to CREG’s knowledge any such distributor, has conducted any
"general solicitation," as described in Regulation D, with respect to any of the
Shares being offered hereby.

Section 3.3.Representations and Warranties of TCH.

TCH represents and warrants to Zheng and CREG as of the date hereof and as of
the Second Closing that the following statements are true and correct:

(a)

TCH is a limited liability company duly organized and existing in good standing
under the laws of the People’s Republic of China and has the requisite corporate
power to own its properties and to carry on its business as now being conducted.
TCH is duly qualified as a company to do business and is in good standing in
every jurisdiction where the failure so to qualify or be in good standing could
reasonably be expected to have a Material Adverse Effect.

(b)

TCH has the requisite corporate power and authority to enter into and perform
under the Agreement and the execution, delivery and performance of the Agreement
by TCH and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of TCH, its board of directors, or its
stockholders or any other Person is required with respect to any of the
transactions contemplated hereby; this Agreement has been duly executed and
delivered by TCH; and this Agreement constitutes legal, valid and binding
obligations of TCH enforceable against TCH in accordance with their respective
terms, except to the extent that such validity or enforceability may be subject
to or affected by any bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights or remedies of creditors generally, or by other equitable
principles of general application, and as rights to indemnity and contribution
under this Agreement may be limited by Chinese laws.

6 of 8

--------------------------------------------------------------------------------



(c)

Except as set forth in (b) of this Section 3.3, the execution, delivery and
performance by TCH require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than filings that
have been made pursuant to applicable Chinese laws.

(d)

There is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, or self-regulatory organization or body
pending or, to TCH’s Knowledge, threatened against or affecting TCH or any of
its directors or officers in their capacities as such which could reasonably be
expected to have a Material Adverse Effect. There are no facts known to TCH
which, if known by a potential claimant or governmental authority, could
reasonably be expected to give rise to a claim or proceeding which, if asserted
or conducted with results unfavorable to TCH could reasonably be expected to
have a Material Adverse Effect.

ARTICLE IV

MISCELLANEOUS

Section 4.1.Governing Law; Successors and Assigns.

This Agreement shall be governed and construed in accordance with the law of the
State of Nevada, applicable federal law and Chinese laws and shall be binding
upon the heirs, personal representatives, executors, administrators, successors
and assigns of the parties

Section 4.2.Entire Agreement.

This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes and replaces any prior agreement or
understanding between the Parties.

Section 4. 3. Headings.

The headings of the Sections of this Agreement are for convenience and shall not
by themselves determine the interpretation of this Agreement.

Section 4.4. Counterparts.

This Agreement may be executed in any number of counterpart copies, all of which
copies shall constitute one and the same instrument.

7 of 8

--------------------------------------------------------------------------------

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the date
first above written.

HANQIAO ZHENG       By       /s/Hanqiao Zheng   Hanqiao Zheng                  
China Recycling Energy Corporation       By       /s/Guangyu Wu   Guangyu Wu  
Chief Executive Officer           Shanghai TCH Energy Technology Co. Ltd.   By  
        /s/ Shanghai TCH Energy Technology Co. Ltd.   Shanghai TCH Energy
Technology Co. Ltd.  

8 of 8

--------------------------------------------------------------------------------